Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 9, 2018

                                       No. 04-16-00671-CR

                                      Luis Alfredo SERVIN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015CR5175
                            Honorable Sid L. Harle, Judge Presiding


                                          ORDER
        Appellant has been provided full access to the appellate record for purposes of preparing
his pro se brief in this Anders appeal. See Anders v. California, 386 U.S. 738 (1967); Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014). Appellant’s pro se brief was due on March 30,
2018. To date, neither the brief nor a motion for extension has been filed. Accordingly, it is
ORDERED that appellant’s pro se brief must be filed no later than thirty (30) days from the
date of this order, or the appeal will be set at issue without the appellant’s pro se brief.

        If appellant timely files a pro se brief, the State may file a responsive brief no later than
thirty days after the date the appellant’s pro se brief is filed in this court.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court